  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA         )
                                 )       CRIMINAL ACTION NO.
     v.                          )           2:11cr6-MHT
                                 )               (WO)
JANIKA FERNAE BATES              )

                      OPINION AND ORDER

    Pending before the court is defendant Janika Fernae

Bates’s petition for early termination of supervised

release (doc. no. 120).          A hearing was held on the

petition on October 18, 2019.

    The probation officer filed a memorandum noting his

lack of opposition to Bates’s petition and describing

Bates’s    consistent      compliance     with    the    terms     of

supervised   release;      her   successful      employment;      her

completion of mental health counseling sessions; her

focus on caring for her children; and her consistent

payment    toward    her     restitution      judgment.           The

government   does    not    oppose      the   early     termination

request.     Based    on    Bates’s     successful      efforts   to

reintegrate into society, and the lack of opposition to
the petition, the court concludes that the petition

should be granted.

    Accordingly, it is ORDERED that:

    (1)   The petition is granted.

    (2)   Defendant   Janika   Fernae   Bates’s   term   of

supervised release is terminated effective immediately

and she is discharged.

    DONE, this the 18th day of October, 2019.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE
